DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicant’s filing of February 22, 2022.  Claims 1, 2, 5-11, 14, 15, and 16-20 are pending in the application, with Claims 1, 11, and 16 being in independent form.

Allowable Subject Matter
Claims 1, 2, 5-11, 14, 15, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In independent Claim 1, the specific limitations “a conversion circuit coupled between the electrical connector and the LED driver circuit, the conversion circuit comprising an autotransformer coupled to the electrical connector, wherein the conversion circuit is configured to output an electrical signal in response to the input signal from the constant current network, the electrical signal having a voltage that is between the third voltage value and the fourth voltage value,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
	Claims 2 and 5-10 are also allowable at least due to their dependencies from Claim 1.
	In independent Claim 11, the specific limitations “a step-up circuit configured to receive an input signal from a constant current network and to output an output signal to the LED driver circuit, the step-up circuit comprising an autotransformer coupled to the 
	Claims 14 and 15 are also allowable at least due to their dependencies from Claim 11.
	In independent Claim 16, the specific limitations “a step-up circuit comprising an autotransformer between the electrical connector and the LED driver circuit, wherein an input of the autotransformer is configured to be coupled to a constant current network via the electrical connector, the constant current network having a voltage which varies as a function of a load,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
	Claims 17-20 are also allowable at least due to their dependencies from Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844